Citation Nr: 0402147	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  95-39 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disability.

2.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD) for the period from October 
25, 1994 to November 6, 1996, and higher than 50 percent for 
the period from November 7, 1996 to December 12, 2000.

3.  Entitlement to a rating higher than 0 percent for right 
foot pes planus for the period from October 30, 1995 to June 
4, 1999, and higher than 10 percent since June 5, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1964 to April 
1972, and from October 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a respiratory disability.  The RO 
also granted service connection for PTSD and rated the 
condition 30 percent for the period from October 25, 1994 
(the effective date of service connection) to November 6, 
1996, 50 percent for the period from November 7, 1996 to 
December 12, 2000, and 100 percent effective from December 
13, 2000 to the present.  The veteran appeals for higher 
ratings for PTSD for the periods prior to the total rating.  
The RO granted service connection for right foot pes planus 
(flat foot) and rated the condition 0 percent for the period 
from October 30, 1995 (the effective date of service 
connection) to June 4, 1999, and 10 percent from June 5, 1999 
to the present.  The veteran appeals for higher ratings for 
right foot pes planus for these periods.






FINDINGS OF FACT

1.  A claim for service connection for a respiratory 
disability was denied by an unappealed RO decision in October 
1996.  Evidence since that decision is cumulative or 
redundant, or not so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  For the period from October 25, 1994 to November 6, 1996, 
PTSD did not result in more than definite social and 
industrial impairment.  

3.  For the period from November 7, 1996 to December 12, 
2000, PTSD resulted in severe social and industrial 
impairment.  

4.  From October 30, 1995 to the present time, the veteran's 
right foot pes planus has resulted in moderate impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for a respiratory disorder has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for a rating higher than 30 percent for 
PTSD, for the period from October 25, 1994 to November 6, 
1996, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a 70 percent rating for PTSD, for the 
period from November 7, 1996 to December 12, 2000, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996 and 2003).

4. The criteria for an evaluation of 10 percent for right 
foot pes planus, for the period from October 30, 1995 to June 
4, 1999, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Code 5276 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for right foot pes planus, for the period from June 5, 1999 
to the present, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from August 1964 to April 
1972, and from October 1972 to November 1973.  

Through correspondence, the rating decision, the statements 
of the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been conducted where warranted.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

I.  New and material evidence-respiratory disability

Service connection for a respiratory disability was denied by 
the RO in October 1996.  The veteran did not appeal that 
determination, and it is final, with the exception that a 
previously denied claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence of record at the time of the October 1996 decision 
included service medical records showing the veteran's 
treatment on multiple occasions during service for upper 
respiratory infections.  In October 1964, he complained of 
hay fever, cough, and shortness of breath.  In August 1965, 
he complained of a chronic cough secondary to bronchitis and 
a history of hay fever.  Chest X-rays in service were all 
negative, including those obtained in connection with 
separation examinations in April 1972 and October 1973.  

Post-service chest X-rays in July 1978 and August 1982, in 
connection with examinations conducted while the veteran was 
in the reserve, were negative.  

Also of record at the time of the October 1996 RO decision 
were numerous private and VA treatment records.  These 
include, in pertinent part, records from Palmetto Clinic 
dated in April 1988 which note a history of a positive 
tuberculin skin test.  A private record dated in March 1989 
also noted a history of tuberculosis (TB) exposure.  

Spartanburg regional medical center records included the 
report of a chest X-ray in June 1991, which disclosed a 
slight prominence to the left hilar area, thought to be 
probably vascular in nature.  A chest X-ray in August 1991 
was thought to be negative.  A computerized tomography (CT) 
scan in August 1991 disclosed a localized area of 
hyperaerated lung in the area of the superior segment of the 
right lower lobe accompanied by a peripheral nodule.  
Bronchoscopy was recommended for a diagnosis.  The veteran 
declined to undergo the procedure.  

On an evaluation by Dr. W. Price in October 1991, the veteran 
was noted to have a pulmonary nodule which was not growing by 
X-ray comparison.  He did not appear to have pulmonary 
disease.  Pulmonary function tests had not been obtained.  He 
did have some shortness of breath which was thought to be 
associated with hypotension.  

On a VA examination in November 1991, the veteran said that 
had had a positive tine test in 1978, and had been given 
anti-TB medications, which he stopped taking after 5 months 
due to weight gain.  Physical examination of the respiratory 
system was clear to auscultation and percussion.  Chest X-
rays did not disclose any significant abnormalities.  

Evidence received subsequent that the October 1996 RO 
decision includes numerous medical records which are 
duplicates of evidence previously considered.  Such redundant 
evidence is not new.

Evidence not previously considered includes medical records 
from the South Carolina Department of Health and 
Environmental Control showing his treatment with anti-TB 
medication from 1985 to 1987.  In December 1985, it was noted 
that he had a positive PPD that month.  He was started on 
INH, which he was to take for 12 months.  In April 1986, it 
was noted that he needed to restart his medication since he 
had so many symptoms.  He continued to be seen monthly until 
August 1986.  He was next seen in March 1987, at which time 
he was restarted on anti-TB medications.  He had a history as 
a converter, and had had a positive PPD in December 1985.  A 
chest X-ray in December 1985 had resulted in a conclusion of 
no actual disease.  He was last seen for his medication in 
April 1987.

This additional medical evidence does not indicate the 
presence of a current chronic respiratory condition, nor does 
it tend to relate any respiratory condition to service.  To 
the contrary, the evidence indicates that the veteran 
received anti-TB medication due to a positive PPD test in 
1985, years after service.  Thus the additional medical 
evidence is not new and material.

Additionally, the veteran has not submitted any new evidence 
regarding his contention that he has a respiratory condition 
due to Agent Orange exposure.  In this regard, respiratory 
disorders other than carcinoma are not among the diseases 
currently listed in the law as being presumptively associated 
with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a respiratory disorder, and the 
October 1996 RO rating decision remains final.

II.  Higher rating for PTSD 

The veteran's claim for service connection for PTSD was 
received on October 25, 1994.  By rating action dated in 
December 1998, service connection for PTSD was granted.  By 
rating action dated in May 2001, his PTSD was assigned a 30 
percent rating effective October 25, 1994 (the effective date 
of service connection) to November 6, 1996, a 50 percent 
rating effective November 7, 1996 to December 12, 2000, and a 
100 percent rating effective December 13, 2000.  He contends 
that the 30 percent and 50 percent ratings should be higher.  
Thus, the issues for consideration are whether an evaluation 
in excess of 30 percent is warranted for the period from 
October 25, 1994 to November 6, 1996, and whether an 
evaluation in excess of 50 percent is warranted for the 
period from November 7, 1996 to December 12, 2000.  See 
Fenderson v. West, 12 Vet.App. 119 (1999). 

Evidence applicable to the period from October 25, 1994 to 
December 12, 2000 includes the report of a VA examination 
conducted in March 1995.  It was noted that the most recent 
psychiatric diagnosis was recurrent major depression in 1992.  
He said he had never been hospitalized for psychiatric 
treatment.  Currently, he was not on any medication.  He 
described nightmares and flashback regarding incidents he 
said occurred in Vietnam.  On examination, his mood was 
somewhat depressed with a congruent affect.  He had a sad 
facial expression with darting eye contact.  Memory was poor.  
The diagnosis was PTSD.  The examiner estimated his level of 
disability to be in the low moderate range.    

On a VA psychiatric examination of April 1998, conducted 
without the claims file, the veteran said that he had been 
disabled since 1991, and that he had been hospitalized that 
year for depression.  He said he had not worked since then.  
He described nightmares of Vietnam 3 to 4 times per week.  He 
said he was uncomfortable outside his house, and that he had 
a temper.  He was divorced, and lived with his 2 daughters.  
He said he had no friends, stayed in his apartment most of 
the time, and avoided television shows about war or Vietnam.  
He said he had a disturbed sleep pattern.  He said his doctor 
had recommended he see a psychiatrist, but he had been 
reluctant to do so.  On mental status examination, he looked 
poorly groomed, and appeared moderately depressed.  There 
were no delusions or hallucinations.  The impression was 
PTSD, with a global assessment of functioning (GAF) of 50.  
It was noted that he had serious symptoms of depression, and 
problems with his temper.  He was isolated and had few 
meaningful relationships. He had not worked in the past 4 
years.  The examiner considered him moderately to severely 
disabled from his condition.  

In connection with a claim for a total disability rating 
based on individual unemployability (TDIU rating) received in 
December 1998, the veteran submitted a copy of a decision of 
the Social Security Administration (SSA) dated in November 
1992, which found the veteran to be disabled due to multiple 
medical conditions, including recurrent major depression.  

VA mental health treatment records show that in July 1999 he 
reported some depression, worse partly due to the hot 
weather.  The assessment was PTSD, chronic pain, with a 
mildly depressed mood and moderate anxiety.  In December 
2000, it was noted that his overall adjustment had 
deteriorated over the last year, and his psycho-social 
adjustment was severely impaired.  

A VA examination in March 2001 resulted in diagnoses of PTSD 
moderately severe with significant anger and depression; and 
depression not otherwise specified with anxiety.  He was felt 
to be severely disabled from his psychiatric impairment as a 
whole.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The criteria in effect for the period prior to November 7, 
1996 provide that a 30 percent rating is assigned for PTSD 
when it results in "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. § 4.132) 
is to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents the degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93.  A 50 percent 
evaluation is assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting from profound 
retreat from reality; demonstrably unable to obtain or retain 
employment.  38 C.F.R.  § 4.132, Code 9411 (1996) (effective 
prior to November 7, 1996).

For the period from October 25, 1994 to November 6, 1996, the 
evidence does not show regular treatment for PTSD, and the VA 
examination in 1995 resulted in an impression of low to 
moderate disability resulting from PTSD.  Although he has 
claimed at times that he received SSA disability due to PTSD, 
at other times he has claimed he was disabled due to other 
conditions, and the SSA decision itself does not refer to 
PTSD at all.  

The weight of the evidence establishes that the veteran's 
PTSD resulted in no more than definite impairment for the 
period from October 25, 1994 to November 6, 1996.  Thus, for 
such period no more than a 30 percent rating is warranted.  
The preponderance of the evidence is against this aspect of 
the claim, the benefit-of-the-doubt rule does not apply, and 
this part of the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
For the period from November 7, 1996 to December 12, 2000, 
during which the RO has assigned a 50 percent PTSD rating, 
the veteran may be rated under either the old or new rating 
criteria, whichever version is most favorable to him.  
VAOPGCPREC 3-2000.

The new criteria provide that a 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when the condition results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2003) (effective 
November 7, 1996).

As noted above, the 1995 examination resulted in an 
impression of PTSD resulting in low to moderate disability.  
He was not receiving treatment at that time.  However, by the 
time of the April 1998 examination, he was noted to have 
serious symptoms of depression, and problems with his temper.  
He was isolated and had few meaningful relationships.  The 
GAF was 50. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
reflects serious symptoms (e.g.  suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

In the judgment of Board, there is sufficient evidence to 
show 70 percent disability from PTSD, under the old or new 
criteria, beginning November 7, 1996.  See 38 U.S.C.A. §  
1155; 38 C.F.R. § 4.132, Code 9411 (1996 and 2003).  The RO 
made the increased 100 percent PTSD rating effective from 
December 13, 2000.  Thus, a higher rating of 70 percent is 
warranted for the period from November 7, 1996 to December 
12, 2000.  The benefit of the doubt has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).  A rating 
higher than 70 percent is not warranted for such period.  In 
this regard, the veteran's lack of employment during this 
period has not been attributed to his PTSD, and he does not 
have any other symptoms reflective of more than a 70 percent 
rating, under either the new or old criteria.  In addition, 
he did not have any symptoms that may be considered analogous 
to the listed criteria.  See Mauerham v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 70 percent for 
PTSD for the period from November 7, 1996 to December 12, 
2000.  38 U.S.C.A. § 5107(b); Gilbert, supra.   

In sum, a PTSD rating in excess of 30 percent is not 
warranted for the period from October 25, 1994 to November 6, 
1996, and a higher PTSD rating of 70 percent is warranted for 
the period from November 7, 1996 to December 12, 2000. 

III.  Higher rating-right flat foot

The veteran's initial claim for service connection for a 
right foot disorder was received on October 30, 1995.  By RO 
rating decision dated in November 1995, service connection 
for a right flat foot was granted, and a 0 percent rating 
assigned, effective October 30, 1995.  The veteran appealed 
the assigned rating, and subsequently, by RO decision dated 
in June 2000, a 10 percent rating was assigned, effective 
June 5, 1999.  Therefore, the issues before the Board 
concerning the right flat foot disorder are entitlement to a 
compensable rating from October 30, 1995 to June 4, 1999, and 
entitlement to a rating higher than 10 percent from June 5, 
1999 to the present.  See Fenderson, supra.

In February 1996, the veteran sought VA treatment complaining 
of problems with his feet, consisting of pain on the bottom 
and sides of his feet, ankles swelling at times, and a 
feeling like a stone in the balls of the feet.  He said this 
was different from his neuropathic pain.  On examination, he 
was tender to palpation on the plantar aspect of the feet, in 
the balls of the feet, arch and lateral aspect of the feet.  
He was thought to have flat feet and diabetic neuropathy.  

A podiatry consult in March 1996 noted complaints of fallen 
arches and painful arches.  On examination, he had pes 
planus, and a painful long arch.  The impression was diabetic 
ulcer and cellulitis.  Subsequent podiatry clinic records 
dated in March and April 1996 contained the impression of 
peripheral neuropathy, plantar fascitis, pes planus, and 
muscle weakness.  

In March 1997, the veteran's right foot was evaluated by M. 
R. Henderson, M.D.  He reported a painfully stiff great toe 
and pain along the medial longitudinal arch.  On examination, 
he had a partially fixed flatfoot deformity with increased  
heel valgus.  The assessment was chronic foot pain and 
deformity secondary to diabetic neuropathy and history of 
flatfoot deformity.  

At a hearing before an RO hearing officer in June 1997, the 
veteran described pain in his feet.  Private medical records 
submitted at the June 1997 hearing show prescriptions for 
arch supports.  

On a VA examination in December 1997, it was noted that the 
veteran had diabetic polyneuropathy.  He said sensation was 
diminished to almost the level of his knee.  He said he had 
deformed feet which had been present all of his life.  On 
examination, the veteran had clinical evidence of bilateral 
hallux valgus interphalangeus with minimal hallux valgus at 
the metatarsophalangeal joint.  The feet were mildly flat, 
but were flexible and returned to a good arch with toe rise, 
although he had difficulty with balance at toe rise.  The 
feet were somewhat stiff, but this seemed to be secondary to 
muscle contraction.  There were no calluses.  X-rays of the 
right foot in December 1997 disclosed degenerative changes in 
the first metatarsophalangeal joint and interphalangeal joint 
of the right great toe  The impression was bilateral foot 
deformities, most likely developmental and congenital, with 
bilateral hallux valgus.  He did not have any skin breakdown 
secondary to diabetes at that time.  His foot deformities 
were currently not interfering with his activities of daily 
living.  His diabetic polyneuropathy was certainly 
interfering, causing difficulties in balance and ambulation 
for long distances.  

On a VA examination in June 1999, the veteran said he had 
been born with a foot deformity.  He said he had been 
unemployed since 1991, secondary to pain and instability.  On 
exam, his feet were supple, and he had not abnormal signs of 
callus formation.  He had diabetic neuropathy.  He had some 
evidence of flat foot when standing.  

The veteran is only service-connected for a right flat food.  
For unilateral pes planus, a 10 percent rating is assigned 
for moderate pes planus, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 20 percent 
rating is assigned for unilateral pes planus which is severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, Code 5276.

The evidence shows that the veteran has no more than moderate 
pes planus.  There is no marked deformity, indication of 
swelling on use, or characteristic callosities.  More than 
moderate pain on manipulation or use has not been 
demonstrated.  In this regard, the veteran has significant 
impairment of his feet due to diabetic neuropathy, for which 
he is separately service-connected.  The medical evidence 
shows little, if any, of the disability in the veteran's 
right foot has been attributed to his pes planus.  The 
veteran's assertions of medical causation are not probative 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
There are no other indications of functional impairment, 
beyond the pain on manipulation and use contemplated by the 
10 percent evaluation currently in effect, due to pes planus.  
See 38 C.F.R. §§ 4.40, 4.45 (2003), DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The weight of the credible evidence shows that the service-
connected right foot pes planus produces no more than 
moderate impairment under the criteria of Code 5276, and thus 
no more than a 10 percent rating is warranted.  Severe 
impairment as required for a 20 percent rating under this 
code is not shown.  The preponderance of the evidence is 
against the claim for an increase in a 10 percent rating for 
right foot pes planus.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

However, the Board is of the opinion that there is sufficient 
evidence to warrant the assignment of the 10 percent rating 
for right foot pes planus effective October 30, 1995, the 
effective date of the grant of service connection.  In this 
regard, the evidence does not show that the pes planus has 
worsened significantly since then.  Thus, a 10 percent rating 
is warranted for the period from October 30, 1995 to June 4, 
1999; to that extent only, the appeal as to this issue is 
granted. 









ORDER

The application to reopen a claim for service connection for 
a respiratory disorder is denied.

A rating in excess of 30 percent for PTSD, for the period 
from October 25, 1994 to November 6, 1996, is denied.

A higher rating of 70 percent for PTSD, for the period from 
November 7, 1996 to December 12, 2000, is granted.

A higher rating of 10 percent for right foot pes planus, for 
the period from October 30, 1995 to June 4, 1999, is granted.

A rating higher than 10 percent for right foot pes planus, 
for the period since June 5, 1999, is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



